Case 5:20-cv-01225-MCS-RAO Document 20 Filed 09/13/21 Page 1 of 2 Page ID #:531



   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10

  11       SHERRY R., 1                               Case No. EDCV 20-01225 MCS
                                                                (RAO)
  12                         Plaintiff,
  13             v.
                                                      ORDER ACCEPTING REPORT
  14       KILOLO KIJAKAZI, Acting                    AND RECOMMENDATION OF
           Commissioner of Social Security,           UNITED STATES MAGISTRATE
  15                                                  JUDGE
                             Defendant.
  16

  17
                Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, all of the
  18
       other records and files herein, and the Report and Recommendation of United States
  19
       Magistrate Judge (“Report”). The time for filing objections to the Report has passed,
  20
       and no objections have been filed. The Court hereby accepts and adopts the findings,
  21
       conclusions, and recommendations of the Magistrate Judge.
  22
                ///
  23
                ///
  24
                ///
  25
                ///
  26

  27   1
         Partially redacted in compliance with Federal Rule of Civil Procedure 5.2(c)(2)(B) and the
       recommendation of the Committee on Court Administration and Case Management of the Judicial
  28   Conference of the United States.
Case 5:20-cv-01225-MCS-RAO Document 20 Filed 09/13/21 Page 2 of 2 Page ID #:532
